DETAILED ACTION
	In RCE filed on 10/31/2022 Claims 1-20 are pending. Claims 1 and 3 are currently amended. Claims 19-20 are withdrawn based on restriction requirement. Claims 1-18 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The term “microstructured” is interpreted as having a size of structures or unevenness in the micrometer range or below. Page 2 lines 23- 24 of instant specification.
	The term “macroscopic” channel is interpreted as having a channel with structures in the micrometer range or above. Page 5 lines 29- 30 of instant specification.
The limitation “wherein the stamp replication device is configured so that light emitted from the irradiation source is at least one of broken and scattered in such a way on the microstructures vacuum surface that the individual structures of the microstructured vacuum surface are not reproduced on the stamps in the production of stamps” is interpreted as an intended use of the claimed apparatus. The limitation is given patentable weight to the extent which effects the structure of the claimed apparatus. See MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0205524 A1 (“Best”) in view of US 2007/0063453 A1 (“Ishikawa”).
	Regarding claim 1, Best teaches a stamp replication device for producing stamps for the production of at least one of microstructured and nanostructured components (Figs. 3- 5 and Abstract) comprising
a platform (Figs. 3- 5 and [0049] vacuum chuck 320), 
a cover that is positionable on the platform (Figs. 3- 5 and [0049] stamper 300) and 
a holding device for a stamp carrier (Figs. 3- 5 and [0057] teach surface support 324 and substrate guide 328), 
and an irradiation source (Figs. 3-5 and [0007-0008, 0059] teach a UV light to cure the resist)
wherein the holding device is provided on the cover or on the platform and comprises a carrier as well as a vacuum surface on the carrier for holding the stamp carrier (Figs. 3- 5 and [0057] teach the support surface 324 and guide 328 provided on lightest grey portion of chuck 320; the support surface 324 comprises a surface of supporting a substrate and a vacuum surface), the vacuum surface having individual structures ([0057] teaches surface support 324 being formed of a porous material and thus the surface of the surface support 324 would include individual structures, e.g., pores and the portions surrounding the pores) and being separate from the stamp carrier (Figs. 3-5 display support surface 324 having a vacuum surface being separate from and located on top of the lightest grey portion of chuck 320 and separate from and located beneath substrate 310),
wherein the stamp replication device is configured so that light emitted from the irradiation source is at least one of broken and scattered in such a way on the microstructures vacuum surface that the individual structures of the structured vacuum surface are not reproduced on the stamps in the production of stamps (Figs. 3-5 teach the apparatus imparting UV irradiation 112 onto substrate 310 to cure the resist; [0054] teaches the substrate 310 being transparent to UV light rays to facilitate curing the resist. Thus, the apparatus of Best is capable of having the UV light emit onto the surface of the support 324 located beneath the substrate 310, whereby the radiation is either broken or scattered thereon and does not reproduce the structure of the surface of support 324 onto the resist of substrate 310).
Best teaches a vacuum structure, however does not explicitly teach the vacuum surface being microstructured. The term “microstructured” is interpreted as having a size of structures or unevenness in the micrometer range or below. Page 2 lines 23- 24 of instant specification.
Ishikawa teaches a vacuum structure with a structure or unevenness in the micrometer range or below ([0038-0039] teach embodiments where a porous vacuum chuck for sucking and holding an object to be sucked and where the chuck has an average pore diameter of 10 to 40 microns) and thus discloses a microstructured vacuum surface.
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the holding device of Best to have a microstructured vacuum surface as taught by Ishikawa motivated by easily carrying out vacuuming and reducing a difference in suction force between where pores exist on the surface and portions which no pores exist resulting in no pores being transferred onto the object to be sucked and not deteriorating the degree of flatness of the object to be sucked (Ishikawa – [0327]).

Regarding claim 2, Best does not explicitly teach individual structures of the microstructured vacuum surface have a feature size of no greater than 50 microns.
Ishikawa teaches the individual structures of the microstructured vacuum surface have a feature size of no greater than 50 microns ([0038-0039] teach embodiments where a porous vacuum chuck for sucking and holding an object to be sucked and where the chuck has an average pore diameter of 10 to 40 microns).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the holding device of Best to have a microstructured vacuum surface as taught by Ishikawa motivated by reasons set forth in claim 1.

Regarding claim 3, Best teaches the vacuum surface comprise a random structuring (Figs. 3- 5 and [0057] teaches a porous metal. There is no order disclosed regarding the porous metal structure. Thus, the structure is random).
Best does not explicitly teach a microstructured vacuum surface.
Ishikawa teaches a microstructured vacuum surface ([0038-0039] teach embodiments where a porous vacuum chuck for sucking and holding an object to be sucked and where the chuck has an average pore diameter of 10 to 40 microns).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the holding device of Best to have a microstructured vacuum surface as taught by Ishikawa motivated by reasons set forth in claim 1.

Regarding claim 4, Best teaches the vacuum surface comprises micro-vacuum channels that extend over the surface of the holding device (Figs. 3- 5 and [0057]).
Best does not explicitly teach a microstructured vacuum surface.
Ishikawa teaches a microstructured vacuum surface ([0038-0039] teach embodiments where a porous vacuum chuck for sucking and holding an object to be sucked and where the chuck has an average pore diameter of 10 to 40 microns).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the holding device of Best to have a microstructured vacuum surface as taught by Ishikawa motivated by reasons set forth in claim 1.

Regarding claim 12, Best teaches the holding device comprises a macroscopic vacuum channel (322), wherein the vacuum surface is fluidly connected to the vacuum channel (Figs. 3- 5 and [0057] teach the surface support 324 being connected to vacuum source via air channel 322).

Claims 2, 5- 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best in view of Ishikawa, as applied to claim 1 and 4, further in view of US 2004/0104326 A1 (“Demel”).
Regarding claim 2, Best does not explicitly teach the individual structures of the microstructured vacuum surface have a feature size of no greater than 50 microns.
Demel teaches the individual structures of the microstructured vacuum surface have a feature size of no greater than 50 microns (Claims 2- 3 and [0024]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the holding device of Best to features having a size of less than or equal to 50 microns as taught by Demel motivated by allowing a uniform and all-over sucking up of the substrates without any disadvantageous warping or bending (Demel – [0010]).

Regarding claim 5, Best does not explicitly teach at least one of the depth and the width of the micro-vacuum channels are in each case smaller than 50 microns.
Demel teaches at least one of the depth and the width of the micro-vacuum channels are in each case smaller than 50 microns (Claims 2- 3).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the holding device of Best to incorporate channels as taught by Demel motivated by allowing a uniform and all-over sucking up of the substrates without any disadvantageous warping or bending (Demel – [0010]).

Regarding claim 6, Best does not explicitly teach the micro-vacuum channels run radially on the holding device seen in top view.
Demel teaches the micro-vacuum channels run radially on the holding device seen in top view (Figs. 1- 2 and [0005]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the holding device of Best to incorporate radial channels as taught by Demel motivated by allowing a uniform and all-over sucking up of the substrates without any disadvantageous warping or bending (Demel – [0010]).

Regarding claim 7, Best does not explicitly teach the micro-vacuum channels run in a lattice shape on the holding device seen in top view.
Demel teaches the micro-vacuum channels run in a lattice shape on the holding device seen in top view (Fig. 3 and [0022]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the holding device of Best to incorporate lattice-shaped channels as taught by Demel motivated by allowing a uniform and all-over sucking up of the substrates without any disadvantageous warping or bending (Demel – [0010]).

Regarding claim 8, Best does not explicitly teach the micro-vacuum channels are provided at regular intervals, wherein a web is provided between two micro-vacuum channels in each case.
Demel teaches the micro-vacuum channels are provided at regular intervals, wherein a web is provided between two micro-vacuum channels in each case (Fig. 4 and [0024] teach a shoulder region between adjacent microgrooves 7).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the holding device of Best to incorporate channels as taught by Demel motivated by allowing a uniform and all-over sucking up of the substrates without any disadvantageous warping or bending (Demel – [0010]).

Regarding claim 9, Best does not explicitly teach a pitch of the microstructured vacuum surface being the width of one of said micro-vacuum channels and the adjacent web is less than or equal to 50 microns.
Demel teaches the pitch of the microstructured vacuum surface being the width of one of said micro-vacuum channels and the adjacent web is at least 180 microns ([0024] teaches a width of at least 80 microns and a distance between adjacent grooves being, e.g., at least 100 microns).
When the only difference is a recitation of relative dimensions and the device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentable distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04 IV(A). Here, the only difference between Demel and the claim is a recitation of relative dimensions because the claim requires a pitch of less than 50 microns, Demel teaches a pitch of, for example 180 microns. Furthermore, the device of Demel would function no different than the claimed device because both will function to hold a substrate via vacuum without warping or bending the substrate (Demel – [0010]; instant specification page 2 lines 2- 5, 25- 27). Thus, the claimed device is not patentably distinct from Demel.

Regarding claim 10, Best does not explicitly a width of the micro-vacuum channels is up to or exactly 90% of the pitch.
Demel teaches a width of the micro-vacuum channels is a maximum of 90% of the pitch ([0024] teaches a width of at least 80 microns and a distance between adjacent grooves being, e.g., 100 microns. Thus, the width is 44% of the pitch which is less than 90% of the pitch).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the holding device of Best to incorporate channels as taught by Demel motivated by allowing a uniform and all-over sucking up of the substrates without any disadvantageous warping or bending (Demel – [0010]).

Regarding claim 11, Best does not explicitly teach a depth of the micro-vacuum channels is no greater than 10 times the width of the micro-vacuum channels.
Demel teaches a depth of the micro-vacuum channels is no greater than 10 times the width of the micro-vacuum channels ([0024] teaches a width of between 80 to 160 microns and a depth of between 30 to 70 microns. Thus, the depth ranges from 3/16ths of the width to 7/8ths of the width and is thereby no greater than 10 times the width).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the holding device of Best to incorporate channels as taught by Demel motivated by allowing a uniform and all-over sucking up of the substrates without any disadvantageous warping or bending (Demel – [0010]).

Regarding claim 13, Best does not explicitly teach the holding device comprises a macroscopic vacuum channel, wherein the vacuum channel completely surrounds the microstructured vacuum surface.
Demel teaches the holding device comprises a macroscopic vacuum channel, wherein the vacuum channel completely surrounds the microstructured vacuum surface (Fig. 1 displays vacuum channels 101 completely surrounding holes 103; [0022, 0024] teach the notches and holes being in the micrometer ranges).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the holding device of Best to incorporate channels as taught by Demel motivated by allowing a uniform and all-over sucking up of the substrates without any disadvantageous warping or bending (Demel – [0010]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best in view of Ishikawa, as applied to claim 1, further in view of US 2016/0148831 A1 (“Greer”).
Regarding claim 3, Best teaches the vacuum surface comprise a structuring (Figs. 3- 5 and [0057]).
Best does not explicitly teach a microstructured vacuum surface and the vacuum surface having a random structuring.
Ishikawa teaches a microstructured vacuum surface ([0038-0039] teach embodiments where a porous vacuum chuck for sucking and holding an object to be sucked and where the chuck has an average pore diameter of 10 to 40 microns).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the holding device of Best to have a microstructured vacuum surface as taught by Ishikawa motivated by reasons set forth in claim 1.
Greer teaches a vacuum surface having a random structuring [0029].
It would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute the vacuum surface structural configuration of Best such that it is random as taught in Greer because this is a substitution of equivalent elements yielding predictable results. Both references teach the structures functioning to hold/secure a substrate thereon (Best – Figs. 3-5 and [0057]; Greer – [0029]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best in view of Ishikawa, as applied to claim 1, further in view of US 2019/0317396 A1 (“Kawasaki”).
Regarding claim 14, Best teaches the stamp replication device comprises a spacing adjustment device for adjusting the spacing between the cover and the platform (Figs. 3- 5 and [0051]).
Best does not explicitly teach a measuring device for measuring the spacing between the cover and the platform, wherein the spacing adjustment device and the measuring device are provided separately from each other. 
Kawasaki teaches a measuring device for measuring the spacing between the cover and the platform, wherein the spacing adjustment device and the measuring device are provided separately from each other ([0029] teaches a measuring unit 26 capable of measuring spacing between a cover and platform and [0031, 0036] and Figs. 1, 5 teach a device for adjusting spacing).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the system of Best to incorporate the measuring device as taught by Kawasaki motivated by ensuring the mold is held normally by the mold chuck (Kawasaki – [0029]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best in view of Ishikawa, as applied to claim 1, further in view of US 2005/0266587 A1 (“Kimura”).
Regarding claim 15, Best does not explicitly teach three support regions are provided on the platform for supporting the cover, wherein at least one the support regions provides five degrees of freedom, another of the support regions provides four degrees of freedom, and a further support region provides three degrees of freedom.
Kimura teaches two support regions are provided on the platform for supporting the cover, wherein at least one of one of the support regions provides five degrees of freedom, another of the support regions provides four degrees of freedom, and a further support region provides three degrees of freedom ([0032] and Fig. 1 teach columns having springs 12 that support bridge platen 13 and provide three degrees of freedom).
Kimura does not explicitly teach three support regions. However, one having ordinary skill in the art before the effective filing date would recognize this limitation as nothing more than the duplication of parts for a multiple effect and could seek the benefits of increased vibration insulation between the cover and platform (Kimura – [0032]). Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) for further details.
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the system of Best to incorporate the support regions as taught by Kimura motivated by insulating vibrations from the floor (Kimura – [0032]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best in view of Ishikawa, as applied to claim 1, further in view of US 2013/0292865 A1 (“Yang”).
Regarding claim 16, Best does not explicitly teach the holding device is made of glass or quartz, wherein the holding device is transparent to light.
Yang teaches the holding device is made of glass or quartz, wherein the holding device is transparent to light ([0060] teaches a chuck 130 for holding a stamp formed of transparent quartz).
It would have been obvious to one with ordinary skill in the art would have found it obvious to substitute the material of the holding device of Best with quartz as taught by Yang motivated by permitting curing radiation to pass therethrough (Yang – [0060]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best in view of Ishikawa, as applied to claim 1, further in view of US 2014/0020846 A1 (“Hirakawa”).
Regarding claim 17, Best does not explicitly teach the holding device is a plate that is installed in the cover.
Hirakawa teaches the holding device is a plate that is installed in the cover (Figs. 3- 5 and [0063- 0064]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the system of Best to incorporate holding device installed in the cover as taught in Hirakawa motivated by suction holding a target wafer (Hirakawa – [0063]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best in view of Ishikawa, as applied to claim 1, further in view of US 2014/0305904 A1 (“Lan”).
Regarding claim 18, Best teaches the stamp replication device comprises an irradiation source for the purpose of exposing a liquid stamp material to light [0008].
Best does not explicitly teach the irradiation source comprises at least one of a flood lamp and a collimator.
Lan teaches the holding device is a plate that is installed in the cover ([0006, 0011, 0027- 0029]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the light source of Best with the flood lamp as taught in Lan because this is a substitution of equivalent elements yielding predictable results. Both references teach the UV light functioning to cure the nanoimprinted material (Best - [0008] and Fig. 1b; Lan – [0006, 0011, 0027- 0029]).

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive.
Applicant argues that an ordinarily skilled artisan would have no motivation to modify the stamper 300 of Best to incorporate the features of Ishikawa. Applicant submits that the board has held that a problem already solved in a primary reference is not one that can support a finding of obviousness. See Ex parte Rinkevich, Appeal No. 2007-1317, slip op. at 8-9 (BPAI May 29, 2007).  
The Examiner respectfully disagrees. Ex parte Rinkevich is a non-precedential board decision based on the cover page of the decision. Thus, any holding which Applicant gleans from this decision is not controlling to the case at issue. Instead, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007) controls the requisite findings to establish a prima facie case of obviousness. Here, the Examiner has set forth that an ordinarily skilled artisan before the effective filing date would have modified the holder of Best to incorporate microstructures as taught in Ishikawa for the purpose of easily carrying out vacuuming and reducing a difference in suction force between where pores exist on the surface and portions which no pores exist resulting in no pores being transferred onto the object to be sucked and not deteriorating the degree of flatness of the object to be sucked (Ishikawa – [0327]). Thus, the Examiner has explained why an ordinarily skilled artisan would find the modification desirable and accordingly the combination is obvious.

Applicant argues that even assuming a person of ordinary skill in the art might find a need to improve the stamper of Best, they would not modify the stamper of Best because (1) Best and Ishikawa are in different technical areas, (2) the underlying problem is different in Best and Ishikawa, and (3) the stamper 300 of Best has a completely different structure and other requirements than the vacuum chucks of Ishikawa.
The Examiner respectfully disagrees. Both references are directed to porous holding structures which hold objects above them. Both references use vacuum to secure the object onto the porous holding structures. Indeed, the structure and function of the references are quite similar. Thus, the references are in the same field of endeavor because the structure and function is so similar between the two reference. Alternatively, at the very least, the solution described in Ishikawa is reasonably pertinent to the problem faced by the inventor because it would have logically commended itself to the inventor’s attention in considering the problem of getting the stamper to be uniformly pulled by the vacuum source, and allowing no pores to exist on the object being sucked and not deteriorating the object to be sucked.  An ordinarily skilled artisan would find it obvious to modify the porous structure of Best to include microstructures as taught in Ishikawa for the purpose of easily carrying out vacuuming and reducing a difference in suction force between where pores exist on the surface and portions which no pores exist resulting in no pores being transferred onto the object to be sucked and not deteriorating the degree of flatness of the object to be sucked (Ishikawa – [0327]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744